Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  160012(70)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  HASSAN M. AHMAD,                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 160012
  v                                                                 COA: 341299
                                                                    Ct of Claims: 17-000170-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  ___________________________________/

           On order of the Chief Justice, the motion of the Association of Research Libraries
  et al. to file a brief amicus curiae is GRANTED. The amicus brief submitted on September
  30, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 2, 2020

                                                                               Clerk